Citation Nr: 1740473	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a waiver of recovery of an overpayment for the advance payment of $3,000 for educational benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to November 1983.  

This case is before the Board of Veterans' Appeals (Board) from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The overpayment was not due to the appellant's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of the appellant. 

3.  The appellant will be unjustly enriched if the benefits are not recovered and withholding of benefits or recovery generally does not nullify the objective for which benefits were intended. 

4.  Recovery of the overpayment would cause significant undue hardship to the Veteran.


CONCLUSIONS OF LAW

1.  The debt of $3000 was properly created.  38 U.S.C.A. §§ 3319, 3695 (West 2014); 38 C.F.R. §§ 21.4020 (a), 21.9550, 21.9570 (2016).

2.  The overpayment of VA educational benefits was not due to fraud, misrepresentation, or bad faith of the appellant and recovery of the overpayment is against equity and good conscience; therefore, recovery of the overpayment is waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA records show that the Veteran requested a $3,000 advance payment for education benefits.  Under the pertinent education benefits program, VA made advance payment to the Veteran, who was enrolled in the Fall 2009 term of school under one of VA's educational benefit programs for a masters in social work.  According to the Veteran, he signed up for school at the University of Phoenix in Fall of 2009.  However, he had to subsequently discontinue attendance due to his disabilities.  While the Veteran disputes an understanding that he would have to repay the advance or any duplicate payment that he received, the Veteran requests that recover of the overpayment be waived as it would cause financial hardship. 

The Veteran does not contend that the overpayment of $3,000 was not validly created.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. § 21.9695 (2016).  Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999). 

The Board will now turn to the question of the waiver of the recovery of the $3,000 overpayment.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016). 

Here, the Board finds that the evidence is insufficient to show fraud, misrepresentation, or bad faith on the part of the Veteran.  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  38 C.F.R. § 1.965(b)(2) (2016).  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  The Board finds that, while the Veteran has not submitted evidence that he enrolled in classes, the Veteran has not presented any reason to doubt his credibility in asserting that when he created the debt that he intended to enroll in an education program.  That is reinforced by the fact that the Veteran, as noted during the Board hearing, ultimately completed a master's program in social work.  Thus, as it is at best unclear whether at the time of the Veteran's application for the $3,000 advance payment he actually believed he would be enrolled in an approved educational program for Fall 2009, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence suggests at most a lack of due diligence on the part of the Veteran, but the conduct does not constitute fraud, misrepresentation, or bad faith on the part of the Veteran.

The question now is whether the facts dictate that a waiver of recovery should be granted under the standard of equity and good conscience.  The phrase equity and good conscience means the arrival at a fair decision between the obligor and the Government.  In making the determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965(a) (2016). 

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side. 38 C.F.R. § 1.965(a) (2016). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the Board finds that the Veteran is at a large degree of fault for failing to review and consider carefully the eligibility criteria for advance payment of VA educational benefits before filing the application for benefits.  Furthermore, the Veteran discontinued the academic program that was the subject of the advance payment, resulting in the overpayment debt.  Regardless of whether a third party completed the application for the Veteran, he is responsible for ensuring that he met the eligibility requirements of the benefit.  Thus, the Veteran's action, in part, caused creation of the debt. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  In lieu of the claim for the waiver, the Veteran has submitted a Financial Status Report where he indicated he was nearly $240,000 in debt between hospital bills and educational debt; and his only source of income is "P.A. Benefits" payments of $340 a month.  The Veteran is currently and has been unemployed with no additional source of income, and rent, utilities, and food bills of over $1,500 monthly.  Thus, the Veteran's Financial Status Report indicates monthly expenditures that vastly exceeds monthly income.  The Veteran himself indicated he would not be able to pay toward the $3,000 debt.

Thus, while the Board may find that the indebtedness was created correctly, collection of such debt would produce an undue hardship on the debtor, potentially deprive the Veteran of basic necessities, and significant enough to outweigh the other elements of equity and good conscience.  Because of the Veteran's financial position, to recover the overpayment would constitute undue financial hardship.

Accordingly, as recovery of the debt is against equity and good conscience, the Board finds that waiver of recovery of the $3,000 overpayment stemming from advance payment of educational benefits is warranted.





ORDER

Entitlement to a waiver of recovery of an overpayment of $3,000 stemming from a VA educational benefits advance payment is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


